PER CURIAM.
We grant the petition for writ of certio-rari and quash the order compelling discovery without prejudice to the trial court’s authority to enter an order compelling the same discovery, provided however that any order must be conditioned upon payment of costs by the party requesting such discovery. See Schering Corp. v. Thornton, 280 So.2d 493 (Fla. 4th DCA 1973); Travelers Indemnity Co. v. Salido, 354 So.2d 963 (Fla. 3d DCA 1978); North Miami General Hospital v. Royal Palm Beach Colony, Inc., 397 So.2d 1033 (Fla. 3d DCA 1981).
DOWNEY, ANSTEAD and DELL, JJ, concur.